DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “means for removing the patterning material” as cited in claims 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations is: “means for removing the patterning material” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation of “means for removing the patterning material”. This limitation invokes 35 U.S.C. 112, sixth paragraph (see MPEP 2181). The instant specification merely states that the patterning material may be removed by physical process, dissolved, evaporated, or any other process that is suitable (paragraph [0035]). However, the instant specification does not disclose any structure to perfume the function of “removing the patterning material”, which imparts indefinite under 35 U.S.C. 112, second paragraph. Thus, appropriate correction/clarification is required. For the purpose of examination, “means for removing the patterning material” will be interpreted as “any suitable way to remove the patterning material” or “removed/removable patterning material inherently reading on means for removing the patterning material”..
Claim 1 recites the limitation " a material to be patterned" in line 2. However, “(the) at least one material to be patterned” is also cited in lines 6, 8, 10. It is not clear if “a material” in line 2 is the same as or different from “at least one material to be patterned” in line 6. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, “(the) at least one material to be patterned” will be interpreted as “the material to be patterned”. 
Claim 10 recites the limitation "a dielectric material to be patterned" in line 2. “(the) at least one dielectric material to be patterned”/”the first dielectric material”/”the material to be patterned” is also cited in lines 5.6, 7, 10, 13, and 15. It is not clear if “a dielectric material to be patterned” in line 2 is the same as or different from “(the) at least one dielectric material to be patterned” ”/”the first dielectric material”/”the material to be patterned”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, “(the) at least one dielectric material to be patterned” ”/”the first dielectric material”/”the material to be patterned” will be interpreted as “the dielectric material to be patterned”. 
NOTE: “(the) at least one (dielectric) material to be patterned” is also cited in dependent claims. 
Due to the dependency to the parent claims, claims 2-9, and 12-14 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (U.S. 7,887,739) in view of Johnson et al. (US9348231B2).
Regarding claims 1 and 10, Chou et al disclose an apparatus for molding/patterning a material by electric field (ABSTRACT). The apparatus comprises
(1) a conductive layer 14 connected to a voltage source 30 and having a second voltage (i.e. a second electrode, Figure 2, col. 5, line 8-13);
 (2) another conductive layer 23 connected to a voltage source 30 and having a first voltage (i.e. a first electrode, Figure 2, col. 5, line 8-13);
(3) a moldable surface/material 22 between the layer 14 and 23, wherein the moldable surface/material is polymer (i.e. the material to be patterned…, or a first material…dielectric… ,  Figure 2, col. 4, line 30-31 & line 48-49);
(4) a gap between the moldable surface 22 and the layer 14 (i.e. a gap…, col. 3, line 41-42, Figures 1 & 2, );
(5) a molding surface/material 12 for imprinting the patterned features 13 into the moldable surface 22 by applying electric field between the layer 14 and 23 , wherein the molding surface/material 12 is partially filled the gap, pressed onto the moldable surface/material 22, and removed from the moldable surface (i.e. at least one removable patterning material……, or a second removable material…, & means for removing the patterning material,  Figures 1 & 2, col. 3, line 32-65 & col. 4, line 30-67);
(6) a heater or a UV radiation source for curing/hardening the material (i.e. a curing apparatus…, col. 4, line 4-10);
(7) atmospheric gas present within the gap between the moldable surface 22 and the layer 14 (i.e. at least one filling material…,or a third material  Figure 2).
Chou teaches conductive layers 14 and 23 for applying electric field from a voltage source 30 (Figure 2, col. 5, line 8-13), but does not teach each conductive layer having a belt with a respective voltage. However, Johnson et al disclose an apparatus for patterning a material by electric field (ABSTRACT). Johnson teaches that the material to be patterned 141L is applied to a first belt/conveyor electrode 110 and the material 114L is patterned by applying an electric field generated between the first belt electrode 110 with a low voltage source 150-1 and a second belt/conveyor electrode 120 with a high voltage source 150-2 (Figures 1 & 10, col. 5, line 3-65). Johnson further indicates that the apparatus can provide viable and economical techniques to continuously producing patterned material (col. 2,line 6-10 & col. 4, line 61-63). Therefore, it would be obvious for one having ordinary skill in the art to utilize a fist belt/conveyor electrode having a first voltage source and a second belt/conveyor electrode having a second voltage source as suggested by Johnson in order to continuously produce patterned material with viable and economical techniques within the device of Chou.
Regarding claim 4, Johnson teaches that the material to be patterned 141L is applied to a first belt/conveyor electrode 110 (Figures 1 & 10, col. 5, line 40-42).
Regarding claims 5 and 6, Chou teaches that the moldable material 22 is provided on a first electrode/conductive layer 23 while the molding material is provided on the second electrode/conductive layer 23 (Figure 2, col. 4, line 30-67). Johnson teaches that a material to be patterned 114L is provided on the first belt electrode 110 while  an electrically conductive chargeable material 123F is provided on the second belt electrode 120 (Figures 1 & 10, col. 12, line 54-57). 
Regarding claim 7, Chou teaches that the molding surface 12 comprises a patterned features 13 having desired shape for imprinting onto the moldable surface 22 (Figure 2, col. 4, line 34-46). 
Regarding claim 8, Johnson teaches segmented electrodes (Figure 8, col. 11, line 12-24).
Regarding claims 9 and 14, Chou teaches that atmospheric gas/air may be present within the gap area between the moldable surface 22 and the layer 14 (i.e. at least one filling material…,  Figure 2). Johnson teaches that the gap fills with air (col. 2, line 29-30).
Claims 2-3, 8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (U.S. 7,887,739) and Johnson et al. (US9348231B2) as applied to claims 1 and 10 above, and further in view of Schaffer et al. (US6391217B2).
Regarding claims 2, 3, 8, and 12, Chou/Johnson does not teach non-uniform gap between patterned electrodes. However, Schaffer et al disclose an apparatus for patterning a material by electric field (ABSTRACT). Schaffer teaches that one of the electrode comprises a pattern and the gap between the electrodes are different/non-uniform (Figures 3 & 4, col. 5, line 30-40 & col. 6, line 11-25 ). Schaffer further indicates that the patterned electrode can cause heterogeneous electric field, resulting in forming the same pattern on the material to be patterned (col. 5, line 30-40). Therefore, it would be obvious for one having ordinary skill in the art to utilize a patterned electrode as suggested by Schaffer in order to form the same or desired pattern on the material to be patterned within the device of Chou/Johnson.
Moreover, the teaching of Schaffer shows that a patterned electrode is an equivalent electrode configuration in an apparatus for patterning a material by electric field.
Regarding claim 13, Chou teaches that the molding surface 12 comprises a patterned features 13 having desired shape for imprinting onto the moldable surface 22 (Figure 2, col. 4, line 34-46). 
Response to Arguments
Due to the applicant’s amendments, rejections under 112 first paragraph will be withdrawn. However, the rejections under 112 second paragraphs will be maintained.
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
In response to the arguments that the electric field does not form a pattern in Chou (page 6 of REMARKS), it should be noted that Chou teaches that applying an electric field forces the molding surface onto the moldable surface to achieve conformation therebetween (col. 2, line 59-61, col. 3, line 47-58, & col. 5, Iine 8-10). Therefore, Chou teaches an apparatus for patterning material by an electric field.
In response to the arguments that there is no air or gas in the gap or the gap of Chou is not the same as claimed (page 7 of REMARKS), it should be noted that (i)  there is air/gas present in the gap between the layer 22 and 14; and (ii)  the molding surface/material 12 is partially filled the gap (Figure 2 of Chou).
Moreover, the argument of counsel cannot take the place of evidence in the record and are not the kind of factual evidence that is required to rebut a prima facie case of  obviousness (see MPEP 2145 & 716.01). 
Furthermore, applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
In response to the arguments that  the combination of the cited references are invalid because they are mutually exclusive approaches (page 7 of REMARKS), it should be noted that the claimed invention is directed to an apparatus and approaches/process/method is not within the scope of claimed invention. Moreover, both references are directed to an apparatus for patterning material by an electric field and the examiner provides sufficient motivation for combining the cited references. Therefore, the examiner has established a prima facie case of obviousness by combining the cited references.
Double patenting rejections are withdrawn in light of the TD filed 11/17/2022.
Conclusion
Claims 1-10 and 12-14 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795